Citation Nr: 0215867	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-04 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of left knee arthrotomy with ligamentous 
laxity.  

2.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the left knee with limitation of 
motion (LOM).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel





INTRODUCTION

The veteran served on active duty from June 1979 to March 
1985.  

The current appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  The RO granted 
entitlement to service connection for status post left knee 
arthrotomy, arthroscopies, partial medial and partial 
meniscectomy, and anterior cruciate ligament reconstruction 
with ligamentous laxity with assignment of a 20 percent 
evaluation, effective from March 10, 1998; and for advanced 
degenerative joint disease (DJD) of the left knee with 
limited motion with assignment of a 10 percent evaluation, 
also effective from March 10, 1998.  

In May 2001 the Board of Veterans' Appeals granted 
entitlement to an effective date for the grant of service 
connection for the disabilities of the left knee retroactive 
to August 29, 1997.  The Board also remanded the case to the 
RO for further development and adjudicative actions.

In August 2001 the RO implemented the Mat 2001 decision of 
the Board by assigning an effective date for the grant of 
service connection for disabilities of the left knee 
retroactive to August 29, 1997.

In April 2002 the RO affirmed the 20 percent and 10 percent 
evaluations respectively for the disabilities of the left 
knee.

In April 22002 the RO granted entitlement to service 
connection for chronic right knee strain with assignment of a 
10 percent evaluation effective November 1, 2001.  There has 
been no notice of disagreement with this determination, and 
such disability is not considered part of the current 
appellate review.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by pain 
and mild tenderness, occasional giving away, mild to moderate 
laxity of the medial collateral ligament (MCL) to the left 
and minimal laxity to the lateral collateral ligament (LCL).  

2.  There is evidence of DJD in the left knee manifested by 
full range of motion (ROM) with objective findings of pain on 
movement.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for residuals of left knee arthrotomy with 
ligamentous laxity have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§  4.1, 4.2, 4,40, 
4,45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2001).  

2.  The criteria for an initial rating in excess of 10 
percent for traumatic arthritis of the left knee with LOM 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 
5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection was granted for residuals of a left knee 
injury and status post three knee surgeries by rating action 
dated in September 1998.  A combined 30 percent rating was 
assigned for this disability pursuant to DCs 5257 (20%) and 
5010 (10%).  This grant was based on service medical records 
(SMRs) which showed an inservice knee injury resulting in an 
arthrotomy of the left knee with curettage of the defect and 
removal of loose body, and excision of plica.  

Postservice private records from the 1990s reflect the 
veteran reinjured his left knee in 1991 and 1993.  He 
subsequently underwent a left knee arthroscopy with partial 
medial and partial lateral meniscectomy in April 1994 and 
left knee arthroscopy and anterior cruciate ligament (ACL) 
reconstruction in January 1995.  In January 1997 he was found 
to have advanced DJD of the left knee.  

A VA consultation report from October 1997 reflects that the 
veteran had degenerative left knee arthritis and that he 
would probably need a total knee replacement in the future.  

A June 1998 VA examination report shows there were left knee 
scars that were healed and nontender.  There was no 
tenderness, erythema, warmth, or swelling of the left knee.  
ROM  was from 0 degrees of extension to 130 degrees of 
flexion.  Patellar tracking was noted as "okay."  Patellar 
glide was smooth without crepitus and McMurray was negative.  
There was mild anterior laxity.  The examiner did not note 
medial or lateral laxity.  Knee flexion and strength was 
about 5-/5.  On examination, the veteran ambulated with the 
use of a "knee brace on in a straight cane independently 
with slightly antalgic on the left side."  

Additional records include VA treatment records and 
examination reports from 2001 and 2002.  In November 2001, a 
VA examiner opined that the veteran's DJD was severe.  

When examined in December 2001, the veteran had mild to 
moderate laxity of the medial collateral ligament (MCL) and 
minimal laxity of the lateral collateral ligament (LCL).  
Full ROM (0 degrees to 140 degrees) was noted in the left 
lower extremity.  There was mild synovial hypertrophy of the 
left knee with mild palpable bony osteophytes in the tibial 
aspect which were mildly tender.  There was some atrophy of 
the left leg with the circumference of the left calf being 1 
cm. less than the right calf, as well as the left thigh being 
11/2 cms. less than the right thigh.  There was mild tenderness 
in both medial and lateral joint lines of the left knee.  X-
rays of the left knee were interpreted as showing surgical 
residuals of anterior collateral ligament reconstruction, as 
well as a small amount of spurring due to DJD.  

Subjectively, the veteran reported current left knee symptoms 
of pain which was worsened by kneeling, sitting, or walking, 
along with an inability to walk 1/2 mile or stand for 30 
minutes.  He was unable to squat or kneel.  Further, he 
reported that the left knee occasionally gave way when he 
tried to walk for longer periods.  The examiner's assessment 
was left knee strain, status post ACL repair with DJD.  The 
examiner estimated that during periods of exacerbation, the 
veteran experienced a worsening of left knee symptomatology 
by a factor of 15 percent.  

In a March 2002 addendum to this report, the VA examiner 
noted that this was a claims file review only.  It was noted 
that the claims file had not been available at the time of 
the December 2001 examination, but that it had now been 
reviewed in great detail.  As before, the examiner noted that 
the veteran reported locking and occasional giving way of the 
left knee as well as atrophy of the left lower leg and left 
thigh.  It was also noted that he could not walk more than a 
1/2 mile, but could stand for 30 minutes.  Additionally, 
squatting or kneeling on the left knee was not possible.  In 
summary, the examiner stated that the left knee disability 
was moderate in nature and prevented employment other than in 
a sedentary occupation.  Additionally, the examiner found 
that there was adequate pathology, including evidence of 
arthritis, as well as mild evidence in synovial hypertrophy, 
to support the veteran's subjective left knee complaints.  


Criteria

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

DC 5257 involving recurrent subluxation or lateral 
instability, provides that a 30 percent rating is warranted 
for severe impairment, a 20 percent rating is warranted when 
impairment is moderate, and a 10 percent rating is 
appropriate when impairment is slight.  

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under DC 5010.  38 U.S.C.A. § 4.71a, 
DC 5003 (2001).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of LOM under the appropriate DCs involved 
under 38 C.F.R. § 4.71a, DC 5003 (2001).  

When, however, the LOM of the specific joint or joints 
involved is noncompensable under the DCs, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by LOM, to be combined, not added 
under DC 5003.  LOM must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more minor joint groups.  The 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  Id.  

Under 38 C.F.R. § 4.71a, DC 5256, provided knee ankylosis, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  Under other provisions, when at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees, 30 percent is assignable.

Under DC 5257 provided for other knee impairment, when there 
is recurrent subluxation or lateral instability which is 
severe, 30 percent is assignable; when moderate, 20 percent 
is assignable; or when slight, 10 percent is assignable.

When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 20 
percent is assignable under DC 5258.

When there is cartilage, semilunar, removal of, symptomatic, 
a maximum evaluation of 10 percent is assignable under DC 
5259.


Under DC 5260, when there is limitation of flexion to 15 
degrees, 30 percent is warranted.  When flexion is limited to 
30 degrees, 20 percent is warranted.  When flexion is limited 
to 45 degrees, 10 percent is warranted.  When flexion is 
limited to 60 degrees, zero percent is warranted.

Under DC 5261, when there is limitation of leg extension to 
45 degrees, 50 percent is warranted.  When extension is 
limited to 30 degrees, 40 percent is warranted.  When 
extension is limited to 20 degrees, 30 percent is warranted.  
When extension is limited to 15 degrees, 20 percent is 
warranted.  When extension is limited to 10 degrees, 10 
percent is warranted.  When extension is limited to 5 
degrees, zero percent is warranted.

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion to 140 degrees and extension of 0 
degrees.

DC 5262, for impairment of the tibia and fibula resulting 
from malunion, provides a 10 percent disability rating where 
there is slight knee or ankle disability, a 20 percent 
disability rating where there is moderate knee or ankle 
disability, and a 30 percent disability rating where there is 
marked knee or ankle disability.  A 40 percent disability 
rating is provided for nonunion of the tibia and fibula with 
loose motion and requiring a brace.

DC 5263 provides a maximum disability rating of 10 percent 
for traumatic acquired genu recurvatum with weakness and 
insecurity in weight bearing.

The United State Court of Appeals for Veterans Claims (CAVC) 
has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca, supra; 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2001).

The CAVC has held that DCs predicated on LOM do not prohibit 
consideration of a higher rating based on the functional loss 
due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997); 
and DeLuca, supra.

In every instance where the schedule does not provide a zero 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful motion, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  


The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).


Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Specifically, as requested in the Board's May 2001 
remand, the RO considered the provisions of VCAA 2000.  Thus, 
he was provided with notice of the regulations pertaining to 
the disabilities at issue, a rationale of the denials, and he 
was notified of his appellate rights.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as VA examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

Additionally, in its many correspondences with the veteran 
the RO has informed him of the evidence he should obtain and 
which evidence it would retrieve as specified.  The RO has in 
fact augmented the evidentiary record in accordance with the 
veteran's directives.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board initially notified the veteran of the VCAA when it 
considered other issues then pending on appeal in May 2001.  
In March 2002 the RO notified the veteran of the new 
provisions of the VCAA in detail.  In it most recent 
determination issued in April 2002, the RO made clear that it 
had considered the veteran's claim under the new law.  

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Initial Increased Evaluation in Excess of 
20 Percent for Residuals of Left Knee 
Arthrotomy with Ligamentous Laxity

As noted earlier, the veteran's left knee residuals are 
evaluated as 20 percent disabling under DC 5257 and 10 
percent under DC 5010 for a combined 30 percent rating.  The 
arthritic aspect of the veteran's left knee disorder is 
further addressed below.  

To summarize, the evidence demonstrates that the appellant 
sustained an injury to the left knee during service which 
required one inservice surgical treatment and additional 
surgeries post service.  



Post service records, to include VA examination in 2001 with 
an addendum in 2002, reflect pain with use of the left knee 
and occasional giving way.  The veteran exhibits full ROM, 
however, although there is moderate laxity of the MCL and 
minimal laxity to the LCL on the left.  The VA examiner has 
opined that the veteran's disability is moderate in nature.  

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher rating evaluation 
under DC 5257.  In light of the above, the evidence shows 
that the appellant's left knee disability is manifested by 
moderate impairment and upon recent examination, the examiner 
described the left knee disability as such.  

The record contains no objective evidence of functional loss 
due to pain impairment beyond that contemplated by the 
assigned 20 percent evaluation.  In other words, there is no 
basis for assignment of the maximum schedular evaluation of 
30 percent under DC 5257 which contemplates severe 
disablement.  


Traumatic Arthritis of the Left Knee with LOM 

When the appellant's left knee disability is rated based upon 
LOM, an increased evaluation is not warranted in the instant 
case.  With respect to ROM studies, the Board notes that the 
measured mobility of the left knee does not demonstrate any 
significant increase in impairment of motion of the knee.  In 
fact, full ROM was indicated on the recent VA examination 
although there was pain.  In this regard, it is clear that 
the veteran does not exhibit limitation of (to 60 degrees or 
less) that would warrant a rating under DC 5260.  Extension 
is not shown to be limited to greater than 10 degrees and 
thus a preponderance of the evidence is against a higher 
evaluation under DC 5261.

In VAOPGCPREC 23-97, the General Counsel stated that when a 
knee disorder was already rated under DC 5257, the appellant 
must also have LOM under DCs 5260 and 5261 in order to obtain 
a separate rating for arthritis.  The General Counsel 
indicated that if the appellant did not at least meet the 
criteria for a zero percent rating under either of those 
codes, there was no additional disability for which a rating 
could be assigned.  VAOPGCPREC 23-97; Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero 
percent rating was consistent with requirement that service 
connection may be granted only in case of currently existing 
disability.)  Moreover, in VAOPGCPREC 9-98, the General 
Counsel held that a separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  Id. at 6.

Accordingly, this would not provide a basis for an increased 
rating.  See generally DeLuca, supra; 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001).  Moreover, a rating under this code would 
be predicated solely upon the LOM, and would not contemplate 
additional manifestations of the appellant's left knee 
disorder such as instability and laxity, which are 
contemplated under DC 5257.

Following a careful and considered review of the medical 
opinion evidence pertaining to the clinical interpretation of 
the X-ray studies, the Board concludes that evidence of 
record currently reveals findings on X-ray evaluation which 
are consistent with the presence of DJD of the left knee.  
The Board further notes that the ROM studies, conducted in 
recent years essentially reflect full ROM, albeit with pain.  

In that regard, ROM was described as full when examined in 
December 2001.  While the current ROM studies of the left 
knee do not reveal impaired mobility of the left knee 
sufficient to warrant a compensable rating based upon LOM, 
the Board finds that the record demonstrates overall impaired 
mobility of the knee joint which, when considered in the 
context of the appellant's subjective complaints, is 
consistent with a finding of pain on motion.  




These clinical findings supported the award of a separate 
rating of 10 percent under DC 5010 for arthritis, as 
confirmed on X-ray studies, and adequately documented 
objective findings of pain on motion of the left knee joint.  
However, a 20 percent evaluation is not warranted in this 
instance as the radiographic evidence of degenerative 
arthritis of the left knee does not reveal involvement of 2 
or more major joints or minor joint groups affected by LOM, 
with occasional incapacitating exacerbations.

Furthermore, as the foregoing evidence is not clinically 
characteristic of left knee impairment showing favorable or 
unfavorable ankylosis (DC 5256), dislocation of the semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint (DC 5258), or malunion of the tibia 
and fibula with moderate knee or ankle disability (DC 5262), 
a higher rating pursuant to these codes is not warranted.

In its evaluation of the above-referenced claims, the Board 
has given consideration to the appellant's evidentiary 
assertions.  Where the issue is factual in nature, that is, 
whether an incident occurred during service or whether a 
clinical symptom is present, the appellant and other lay 
parties are competent to make assertions in that regard.  
Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

However, where the determinative issue involves medical 
causation or a medical diagnosis, the appellant is not 
qualified to make assertions in this area as they lack the 
necessary medical expertise or experience.  King v. Brown, 5 
Vet. App. 19, 21 (1991); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this case, the appellant reported 
increased symptomatology associated with his service-
connected left knee disability.  The clinical findings from 
the most recent VA examination and his assertions, when 
considered in light of the medical history of record, were 
not found to support the assignment of an increased rating 
evaluation for the service-connected left knee disabilities.



Final Considerations as to Both Issues

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which increased evaluations are sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which increased 
compensation benefits are sought on appeal.




The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The Board notes that in evaluating the veteran's left knee 
disabilities at issue herein, consideration has been given to 
all the evidence of record, to include the SMRs and the 
records of post service medical treatment and evaluations to 
date, without predominant focus on the recent evidence of 
record.  Such review is consistent with CAVC's decision in 
Fenderson, supra.  

As the Board has not herein assigned any increase in the 
assigned evaluations, and as the effective date of the 
assigned evaluations is established in tandem with the 
effective date of service connection, the question of staged 
ratings is not at issue.  The veteran is in receipt of 
continuous percentage ratings.  He is not entitled to staged 
ratings.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.114, Part 4, DC 7346; Fenderson, supra.  

Finally, in reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 
Supp. 2002).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
residuals of left knee arthrotomy with ligamentous laxity is 
denied.  

Entitlement to an initial rating in excess of 10 percent for 
traumatic arthritis of the left knee with limitation of 
motion (LOM) is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

